United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  October 22, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-50271
                         Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JARED LAMONT HALL,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-01-CR-139-3
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jared Lamont Hall has moved

for leave to withdraw and has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967).    Although he was notified of

counsel’s motion, Hall has filed no response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue for appeal with respect to Hall’s

conviction.    As part of his plea agreement, Hall validly waived



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50271
                               -2-

his right to directly appeal his sentence on any ground.   See

United States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994).

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.